Case 2:19-cv-01811-BWA-DI\/|D Document 1-8 Filed 02/27/19 Page 1 of 1

Office of the Governor
State of Louisiana

P.O. Box 94004
BAToN Rouez. LoulslANA 70804~9004
(225) 342-70|5
eov.LA.Gov

JoHN BEL EDWARDS
Govl-:n~on

 

January 22, 2019

Commissioner Roger Goodell
National Football League

345 Park Avenue

New York, New York 10154

Dear Commissioner Goodell:

On behalf of the people of Louisiana and New Orleans Saints fans all across the country, l am
writing to you to express our deep disappointment with the outcome of the NFC Championship game on
Sunday.

The very least that any fan of the Saints, or any other team, should be able to expect from any
game is that the result will be decided by the players on the tield. By missing the obvious, blatant, and
intentional penalty at the end of the game, the referees in Sunday’s game undermined that expectation
and unfortunately were allowed to determine the winner. This team deserved better. Saints fans deserved
better. The City of New Orleans and the State of Louisiana deserved better.

While it certainly would be within your powers to determine that the missed call was so out of
bounds that it affected the fundamental fairness of the game (and, without doubt, it was), I do recognize
that you are unlikely to change the result of the game. l-lowever, at a minimum, you and the other team
owners should make sure that by next season there is some recourse on the field when such a clear error
is made. In Gayle Benson’s eloquent statement put out yesterday, she said she would aggressively
pursue rule changes that make every effort to ensure this does not happen again. l strongly support her
efforts If the NFL fails to act, the very integrity of the game will be called into question - something
that no football fan wants to see.

Time has proved that the people of Louisiana are resilient, and we have overcome setbacks much
bigger than a bad call in a football game, We will move on from this game and will be there to support
the Black and Gold when they take the field again this fall. We will move past this game, but we will not
forget it.

l look forward to hearing your response.

Sincerely,

   
 
  

John Bel Edwards
Govemor

